Citation Nr: 1728086	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-20 994	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for a left foot heel spur disability from May 8, 2009, and a rating in excess of 10 percent for this disability, with plantar fasciitis, from March 6, 2014.

2.  Entitlement to an initial compensable rating for a right foot heel spur disability, with arthritis in the great and right toe, from May 8, 2009, and a rating in excess of 10 percent for this disability, with plantar fasciitis, from March 6, 2014.

3.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

4.  Entitlement to service connection for a left leg disability, to include arthritis and gout.

5.  Entitlement to service connection for a right leg disability, to include arthritis and gout.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and February 2013 rating decisions by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Veteran received a VA examination of his feet in November 2014, evidence in the claims file indicates that his conditions have worsened.  See, e.g., Statement of Veteran, 3 (Jan. 12, 2017) (VBMS) (implying that surgery may be necessary and indicating that he has future appointments with outside foot specialists).  As his condition appears to have worsened following his most recent VA examination, the Veteran should be provided with a new one.  See Snuffer v. Gober, 10 Vet. App. 300 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board also acknowledges that the Veteran's major depressive disorder is secondary to his service-connected disabilities.  See VA Examination, 10 (Feb. 5, 2013) (VBMS) (stating, "it is very clear that [the Veteran] was concerned and getting depressed because of the decline in his physical health. . .").  With these underlying disabilities worsening, it is likely this impacted his major depressive disorder and this issue should also be remanded for additional medical examination.  See Snuffer v. Gober, 10 Vet. App. 300 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran also seeks service connection for left and right leg disabilities, to include gout and arthritis, to include as secondary to his service-connected foot disabilities.  Secondary service connection may be granted if the claimed disability is proximately due to, the result of, or aggravated by an already service-connected disease or injury.  See 38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; (2) an already service-connected disability; and (3) that the disability for which secondary service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In light of the fact that the Veteran has been competently diagnosed with his claimed disabilities and is service-connected for his foot disabilities, he should be afforded an examination to ascertain whether there is a nexus between the two.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The remaining claim for a TDIU is inextricably intertwined with the claims being remanded.  Therefore, adjudication of the TDIU claim would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records.

2.  Schedule the Veteran for a VA examination to determine the current severity and symptoms of his service-connected foot disabilities.  The examiner should also address the functional impact of these disabilities.

3.  Schedule the Veteran for a VA examination to determine the current severity and symptoms of his service-connected major depressive disorder.  The examiner should also address the functional impact of the disability.

4.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any present bilateral leg disability, to include gout and arthritis.  

For any diagnosed disability present, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that it was caused by his active duty service or an already service-connected disability.  The examiner should also address the functional impact of the disability.

5.  Then readjudicate the claims.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative with a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




